Nichols, Presiding Judge.
The judgment of this court in Guarantee Reserve Life Ins. Co. of Hammond v. Norris, 108 Ga. App. 45 (132 SE2d 128), affirming the judgment of the trial court, having been reversed by the Supreme Court of Georgia on certiorari, Guarantee Reserve Life Ins. Co. of Hammond v. Norris, 219 Ga. 573, the judgment of this court is vacated and the judgment of the trial court overruling the defendant’s motion for a judgment notwithstanding the verdict in accordance with its motion for a directed verdict is reversed in accordance with the opinion of the Supreme Court with direction that the trial court render a judgment notwithstanding the verdict in accordance with the defendant’s motion.

Judgment reversed with direction.


Frankum and Jordan, JJ., concur.